UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-2120



TONY DUPREE,

                                                Plaintiff - Appellant,
          and


SHARONDA THOMAS,

                                                             Plaintiff,

          versus


TRINITY HOME IMPROVEMENT, INCORPORATED; LELAND
WHEATLEY, C.E.O.; TROY WHEATLEY, President;
PAULA    WHEATLEY,   Vice-President;    NORMAN
WHITELOCK, Vice-President,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-01-
271-L)


Submitted:     January 17, 2002             Decided:   January 28, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Tony DuPree, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Tony DuPree seeks to appeal the district court’s order dis-

missing his 42 U.S.C.A. §§ 2000e to 2000e-17 (West 1994 & Supp.

2001) employment discrimination complaint as to some, but not all,

Defendants. We dismiss the appeal for lack of jurisdiction because

the order is not appealable.   This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (1994), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (1994); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).   The order here appealed is neither a final order nor

an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED




                                 2